                              Case 2:21-cv-00216-CAS-E Document 20-3 Filed 03/15/21 Page 1 of 2 Page ID #:118



                                      1   PHILIP H. LO, SBN: 178538
                                          plo@grsm.com
                                      2   JEFFREY M. TSAIR, SBN: 325489
                                          jtsair@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          5 Park Plaza, Suite 1100
                                      4   Irvine, CA 92614
                                          Telephone: (949) 255-6987
                                      5   Facsimile: (949) 474-2060
                                      6   Attorneys for Defendant
                                          STERLING ASSET RECOVERY, INC.
                                      7
                                      8
                                                               UNITED STATES DISTRICT COURT
                                      9
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          AMY BETH KATZ,                            CASE NO. 2:21-cv-00216 (CAS) (CFF)
                                     12
      5 Park Plaza, Suite 1100




                                                                   Plaintiff,       Presiding Judge:
                                     13                                             Honorable Christina A. Snyder
         Irvine, CA 92614




                                                vs.                                 Courtroom 8D, Los Angeles
                                     14
                                     15   PATRICK K. WILLIS COMPANY,
                                          INC. , dba AMERICAN RECOVERY              CERTIFICATE OF SERVICE
                                     16   SERVICE, a California corporation;
                                          STERLING ASSET RECOVERY,
                                     17   INC., a California corporation; and
                                          DOES 1 through 10, inclusive,
                                     18
                                     19                            Defendants.
                                                                                    Action Filed:        January 11, 2021
                                     20                                             Trial Date:          Not Set
                                     21
                                     22
                                     23         I, Elana M. Cravey, hereby certify that on March 15, 2021, I electronically
                                     24   filed the following documents with the Clerk of the Court for the United States
                                     25   District Court, Central District by using the CM/ECF system.
                                     26         DEFENDANT STERLING ASSET RECOVERY, INC.’S RESPONSE
                                     27         TO PLAINTIFF’S FIRST AMENDED COMPLAINT; DEMAND FOR
                                     28         JURY TRIAL;
                                                                            -1-
                                                                  CERTIFICATE OF SERVICE
                              Case 2:21-cv-00216-CAS-E Document 20-3 Filed 03/15/21 Page 2 of 2 Page ID #:119



                                      1         CORPORATE DISCLOSURE STATEMENT; AND
                                      2         CERTIFICATION AND NOTICE OF INTERESTED PARTIES.
                                      3         Participants in the case who are registered CM/ECF users will be served by
                                      4   the CM/ECF system.
                                      5         I declare that I am employed in the office of a member of the California
                                      6   State Bar who is permitted to practice before this Court, at whose direction the
                                      7   service stated above was made, and declare under penalty of perjury under the laws
                                      8   of the United States of America that the foregoing is true and correct.
                                      9         Executed on March 15 2021, at Irvine, California.
                                     10
                                     11                                                 _____________
Gordon Rees Scully Mansukhani, LLP




                                                                                        Elana M. Cravey
                                     12
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                             -2-
                                                                   CERTIFICATE OF SERVICE
